Cite as 2022 Ark. 203
                    SUPREME COURT OF ARKANSAS
                                       No. CR-22-279


                                                   Opinion Delivered: November 17,
 MARKUS GENTRY                                     2022
                                APPELLANT
                                                   APPEAL FROM THE CRAIGHEAD
 V.                                                COUNTY CIRCUIT COURT
                                                   [NO. 16JCR-19-54]
 STATE OF ARKANSAS
                                  APPELLEE HONORABLE CINDY THYER,
                                           JUDGE

                                                   AFFIRMED.


                       RHONDA K. WOOD, Associate Justice
       This appeal follows the circuit court’s denial of multiple claims of ineffective

assistance of counsel made by Markus Gentry, who was convicted of second-degree murder

and sentenced to life in prison. Gentry filed the petition under Arkansas Rule of Criminal

Procedure 37. The circuit court denied the petition by a detailed written order but did not

hold a hearing. Gentry now argues the circuit court erred on seven separate claims of

ineffective assistance. We affirm on all points.

                                     I. Factual Background

       Markus Gentry received a life sentence after he was convicted of second-degree

murder. We affirmed the conviction on direct appeal. Gentry v. State, 2021 Ark. 26. The

factual circumstances involved Gentry going to a barbershop in Jonesboro where Lewis

Gamble worked. A gunfight ensued. Both men were shot, and Gamble died from his

wounds.
       Gentry argued on direct appeal that insufficient evidence supported the conviction

because the killing was justified by self-defense. We rejected that argument by recounting

the following evidence:

       Before he died, Gamble told Sergeant Chester that Mark G. [i.e., Gentry] shot him
       and that they had not been fighting before he was shot. [Two witnesses] both testified
       that they had not heard anyone arguing before they heard the gunshots. The medical
       examiner testified that the autopsy did not show that Gamble sustained injuries
       consistent with a fight. Also, Gentry did not call for assistance after the shooting but
       fled from the barbershop. We have held that flight is probative evidence of guilt.

       The jury heard Gentry’s version of events. The jury heard Gentry say that Gamble
       shot him in the back of the leg when he got up to leave the shop. The jury heard
       Gentry say that Gamble continued shooting as Gentry tried to wrestle Gamble’s gun
       away from him.

Gentry, 2021 Ark. 26, at 6 (internal citations omitted). The State also introduced evidence

about Gentry’s membership in a gang. The State’s theory was that Gentry, active at the time

in the Piru gang, shot Gamble out of revenge because he had disrespected Jackie Jones. Id.

at 9. It had been established at trial that Gamble owed money to Jones, Gentry’s maternal

figure. After the jury returned its guilty verdict, the trial proceeded to a separate sentencing

hearing. Gentry had been previously convicted of four crimes involving violence: two

counts of terroristic acts and two counts of first-degree battery. The jury could therefore

sentence Gamble as a habitual offender to a prison term of between forty years and eighty

years, or life. The jury imposed a life sentence.

       After our mandate issued, Gentry filed a Rule 37 petition alleging several instances

of ineffective assistance of counsel. Gentry later filed an amended petition. The circuit court

dismissed the amended petition with prejudice by issuing a detailed written order. On




                                               2
appeal, Gentry argues the circuit court erred on seven distinct allegations of ineffective

assistance of counsel.

                                     II. Law and Analysis

       Under the two-prong standard from Strickland v. Washington, 466 U.S. 668 (1984),

the petitioner must show that counsel’s performance was deficient and that the deficient

performance prejudiced the defense. See Holland v. State, 2022 Ark. 138, at 2, 645 S.W.3d

318, 321. For the first prong, the petitioner must show that counsel made errors so serious

that counsel deprived the petitioner of the counsel guaranteed by the Sixth Amendment.

Sandrelli v. State, 2017 Ark. 156, at 5, 517 S.W.3d 417, 420. We presume counsel was

effective, and petitioner must highlight specific acts or omissions that did not result from

reasonable professional judgment. Coakley v. State, 2021 Ark. 207, at 2, 633 S.W.3d 328,

330.

       For the second prong, petitioner must show the deficient performance resulted in

prejudice so pronounced that it deprived the petitioner of a fair trial whose outcome cannot

be relied on as just. Williams v. State, 2016 Ark. 459, at 3, 504 S.W.3d 603, 605. Petitioner

must show a reasonable probability that the jury’s decision would have been different but

for the deficient performance. Id. Both deficient performance and prejudice must be shown

before a court can grant relief. See id. “There is no reason for a court deciding an ineffective-

assistance claim to address both components of the inquiry if the defendant makes an

insufficient showing on one.” Id. at 3, 504 S.W.3d at 605–06.

       When the files and records of the case conclusively show that the petitioner is entitled

to no relief, the circuit court need not hold an evidentiary hearing. Ark. R. Crim. P. 37.3;


                                               3
Lacy v. State, 2013 Ark. 34, at 4, 425 S.W.3d 746, 748. Conclusory allegations unsupported

by facts do not provide a basis for either an evidentiary hearing or postconviction relief.

Barber v. State, 2016 Ark. 54, at 9, 482 S.W.3d 314, 322. We will not reverse unless the

circuit court’s findings were clearly erroneous. Holland, 2022 Ark. 138, at 2, 645 S.W.3d at

321.

                   A. Extreme-Emotional-Disturbance Jury Instruction

       At trial, the jury was instructed on first-degree murder, second-degree murder, and

reckless manslaughter. They convicted Gentry on second-degree murder. Gentry claimed

his trial counsel was ineffective for failing to ask for an extreme-emotional-disturbance jury

instruction, too. The circuit court rejected this claim because Gentry could show neither

deficient performance nor prejudice. The court reasoned that, throughout the trial, Gentry

had maintained that he had shot Gamble in self-defense. The court concluded Gentry could

not show that submission of the extreme-emotional-disturbance manslaughter instruction

would have led to a different outcome.

       Gentry argues the circuit erred on the prejudice prong because the jury had convicted

him of the lesser-included defense of second-degree murder; this shows that the jury was

inclined to convict him of a crime with a less-culpable mental state. Had the jury also been

instructed on extreme-emotional-disturbance manslaughter, it would have had “the full

panoply of possible resolutions before it.”

       We affirm because the circuit court did not clearly err when it concluded the lack of

an extreme-emotional-disturbance instruction caused no prejudice. As the circuit court

noted, Gentry’s defense all along was self-defense and “he never claimed emotional


                                              4
disturbance.” Gentry never argued at trial that the shooting was a crime of passion. We have

held that a jury should be instructed on extreme-emotional-disturbance manslaughter when

the evidence shows that the defendant killed the victim in the moment following sufficient

provocation, such as “physical fighting, a threat, or a brandished weapon.” Fincham v. State,

2013 Ark. 204, at 10–11, 427 S.W.3d 643, 650. The emotional disturbance or “passion”

must have been “caused by a provocation apparently sufficient to make the passion

irresistible.” Douglas v. State, 2019 Ark. 57, at 8, 567 S.W.3d 483, 490. The evidence falls

short of that here.

       Consider the facts presented at trial. This evidence showed that Gentry went to

Gamble’s barbershop with intent to settle a score. Gentry had been upset that Gamble failed

to pay his maternal gang figure, Jackie Jones, for damage Gamble’s relatives caused to her

car. Various Facebook posts showed Gentry’s intent to avenge this act of “disrespect.” And

most importantly, Gentry armed himself with a gun for the encounter and fled from the

scene rather than calling for help. Nor did Gentry’s own testimony provide evidence of

extreme emotional disturbance.

       The jury also had options other than just convicting Gentry of first-degree murder

or second-degree murder. For example, the jury could have convicted Gentry of reckless

manslaughter, a lesser-included offense. Or the jury could have acquitted Gentry based on

his justification defense. As the jury rejected his justification defense and the reckless-

manslaughter instruction, an added instruction for extreme-emotional-disturbance

manslaughter was unlikely to yield a different jury decision. Thus, we affirm the circuit




                                             5
court’s holding that the existence of the additional jury instruction was not reasonably

probable to change the outcome of the trial.1

                         B. Comments During Closing Argument

       In his next claim, Gentry argues that trial counsel should have objected to several

alleged misstatements by the prosecutor during closing argument about the justification

defense. The prosecutor told the jury that, to acquit on the basis of self-defense, it must have

“reasonably believed Lewis Gamble was using, or about to use physical force, and that

[Gentry] only used such force as he reasonably believed necessary.” Gentry argues this

misstated the law because the justification defense instead required the jury to acquit if there

was any reasonable doubt on the issue.2 The prosecutor also stated that the jury could

consider the justification defense only after considering guilt on first-degree murder, second-

degree murder, and reckless manslaughter. Gentry argues this misstated the law because the

jury had to consider justification alongside each murder count.

       The circuit court denied relief because, at trial, it provided the jury instructions that

accurately stated the law. The jury received AMI Crim. 2d 705 regarding application of the

justification defense. The court correctly noted that jurors are presumed to follow the law.

See Gwathney v. State, 2009 Ark. 544, at 16, 381 S.W.3d 744, 752 (“[J]urors are presumed




       1
       As we affirm on the prejudice prong, we need not consider whether a hearing would
have been necessary because all the arguments on prejudice involved the record produced
at Gentry’s jury trial.
       2
       “If the issue of the existence of a defense is submitted to the jury, the court shall
charge that any reasonable doubt on the issue requires that the defendant be acquitted.”
Ark. Code Ann. § 5-1-111(c)(2) (Repl. 2013).

                                               6
to comprehend and follow court instructions.”). The court concluded Gentry suffered no

prejudice.

       We affirm this ruling. The circuit court instructed the jury as to the limited weight

it should place on closing statements and accurately instructed the jury about the justification

defense, telling them that, in asserting the defense, Gentry was “required only to raise a

reasonable doubt in your minds.” The court also instructed the jury that the duty to inform

them about the law rested with the court. See AMI Crim. 2d 101. The court explained

these instructions went back with the jury while they deliberated. And Gentry’s counsel also

tried to clarify this issue in his closing, noting that the justification defense “cancels out

everything.” Taken together, we cannot say the circuit court clearly erred when it

concluded Gentry failed to prove he suffered prejudice from counsel’s failure to object.

                               C. Darius Furlow’s Testimony

       On the next claim, Gentry argued his trial counsel should have called Darius Furlow

as a witness. Gentry claimed Furlow would have testified that Gentry “bore no animosity”

toward the victim, Gamble, thus “negating the prosecution’s theory that the murder was

motivated by revenge.” The circuit court concluded Gentry could not show prejudice

because Furlow was not a witness to the shooting, which took place inside a barbershop

where only Gentry and Gamble were present. The court concluded Furlow would not have

even been able testify because of lack of personal knowledge.

       Gentry argues that the circuit court’s ruling was erroneous because Furlow’s

testimony would have been admissible. On appeal, Gentry fails to address the court’s core




                                               7
finding of no prejudice but argues about admissibility only. Accordingly, we affirm on this

point.

                              D. Additional Microscopic Testing

         Next, Gentry claimed trial counsel should have requested microscopic examination

of gunshot residue from the victim’s clothing.3 This testing—which could have showed that

Gamble had been shot from close range—could have strengthened Gentry’s justification

defense. The circuit court concluded the absence of this microscopic evidence did not

prejudice Gentry. The court noted the expert testimony on this point already buttressed

Gentry’s defense. An expert had testified that the shrapnel hitting Gamble showed that he

and Gentry were already “wrestling with the gun.” The court also noted that Gentry’s

petition did not identify clothing available for microscopic testing and highlighted Gentry’s

failure to plead on this point: “Gentry did not claim in his petition . . . that had there been

clothing available for microscopic testing and had that clothing contained evidence of

gunshot residue that the jury would have reached a different result.”

         We affirm this ruling. The circuit court was correct that Gentry identified no

clothing available for testing. Nor does Gentry argue on appeal how the microscopic

evidence would have been any different from the expert testimony that Gamble suffered an

atypical gunshot wound––the very evidence defense counsel used to bolster self-defense.

This claim was conclusory and failed our Rule 37 petition-pleading standards. We find no

clear error in the circuit court’s denial of this claim.


         3
        Gentry seeks testing as a form of relief, but he has failed to plead this correctly, failed
identify the evidence to be tested, and failed to meet other necessary requirements. See
Marshall v. State, 2017 Ark. 208, at 4, 521 S.W.3d 456, 459.

                                                8
                           E. Evidence About Gun Malfunction

       Gentry next argued that counsel should have impeached a police officer who testified

at trial that Gamble’s pistol malfunctioned. The police officer had testified earlier at the

pretrial hearing but never mentioned the malfunction. The circuit court concluded this

testimony wasn’t impeachment worthy because the officer’s “testimony regarding the

possible malfunction of the gun at trial was elicited only after further questioning by the

prosecuting attorney—questions that were not specifically asked . . . at the pre-trial hearing.”

The court also found Gentry’s allegation of prejudice conclusory.

       On appeal, Gentry argues that “it is unclear what the circuit court would have had

Gentry do to prove prejudice.” But that inquiry doesn’t concern us. Our inquiry is whether

the circuit court clearly erred when it reached its conclusion. Gentry has not formulated a

responsive argument on this point, so we affirm. See Ward v. State, 350 Ark. 69, 74, 84

S.W.3d 863, 866 (2002) (“[W]here a party presents no convincing argument nor cites to

any convincing legal authority, this court will not reach the merits of that point on appeal.”).

                               F. Sentencing Exhibits 72 & 73

       The next claim involved the admission of exhibits 72 and 73 during sentencing.

These were Gentry’s prior convictions and related documents that the State used to prove

Gentry was a habitual offender. Gentry argued counsel should have objected to their

admission because, under the law, the circuit court should have made an independent

finding about prior convictions rather than submit the issue to the jury. See Ark. Code Ann.

§ 5-4-501 (Supp. 2021). Gentry claims this prejudiced him because the exhibits included

information about multiple nolle prossed charges, a plea statement, and departure reports.


                                               9
       The circuit court denied the claim. The court noted that Gentry had admitted the

prior convictions during his testimony in the guilt phase of the trial. The court further noted

that the jury had been properly instructed. On appeal, Gentry argues that the circuit court

misunderstood his claim. The issue wasn’t whether Gentry had committed the crimes but

whether, by admitting the sentencing documents, the jury used this other information to

impose a higher sentence on Gentry. Gentry insists this information being presented to the

jury caused him prejudice.

       In all, we find no clear error in the circuit court’s ruling that Gentry suffered no

prejudice from the admission of these documents. The nolle prossed charges show only that

Gentry had been charged with crimes, but that those charges, for whatever reason, were not

pursued. And, as the circuit court noted below when denying the claim, the jury was

instructed to consider only the charges for which Gentry pleaded guilty. The plea statement

contained no prejudicial information either; rather, it contained boilerplate language

regarding the first-degree-battery charge that the jury already knew about. And the

departure report contained only notations that identified mitigating factors helpful to

Gentry.

                       G. Constitutional Objection to Gang Evidence

       Finally, Gentry alleged counsel was ineffective for failing to raise a state and federal

constitutional challenge to the admission of gang evidence. Gentry says counsel should have

made these additional arguments for exclusion, citing Dawson v. Delaware, 503 U.S. 159

(1992). The circuit court rejected this claim because it found Dawson and other cited cases

weren’t controlling.


                                              10
       On appeal, Gentry again fails to squarely address the circuit court’s ruling. He makes

the conclusory claim that “Gentry was clearly prejudiced.” In any event, the circuit court

was correct that Dawson didn’t apply. That case bars admission of a defendant’s beliefs and

associations “when those beliefs have no bearing on the issue being tried.” 503 U.S. at 168.

Here, we already affirmed on direct appeal the circuit court’s conclusion that gang-related

evidence was relevant. We held that this evidence was “relevant to show identity, motive,

and intent and to rebut Gentry’s justification claim.” Gentry, 2021 Ark. 26, at 10. Even if

Gentry’s counsel had raised a constitutional argument, it would have been rejected. Gentry

cannot therefore show that counsel was deficient for failing to make that argument. Greene

v. State, 356 Ark. 59, 73, 146 S.W.3d 871, 882 (2004) (“Counsel cannot be ineffective for

failing to make a meritless argument.”). Accordingly, we do not find the circuit court’s

ruling clearly erroneous.

       Affirmed.

       Jeff Rosenzweig, for appellant.

       Leslie Rutledge, Att’y Gen., by: Brooke Jackson Gasaway, Ass’t Att’y Gen., for appellee.




                                              11